DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
       Claims 2-25 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-22 of U.S. Patent No. 10878583.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claiming the same subject matter.         
           Regarding independent claims 1  and 23,  claims 1-22 of the U.S Patent No. 10878583 disclose: A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement (US Patent No. 10878583, claim 1, lines 1-4)
            an encoder neural network configured to:   receive a first image and a second image, and process the first image and the second image to generate an encoded representation of the first image and the second image (US Patent No. 10878583, claim 1, lines 5-10, and claim 2 and 13 of  US Patent No. 10878583 disclose encoder);
            a scene structure decoder neural network configured to: process the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image (US Patent No. 10878583, claim 1, lines 11-15, and claims 15-16  of  US Patent No. 10878583 disclose scene structure  decoder); and 
            a motion decoder neural network configured to: process the encoded representation to generate a motion output characterizing motion between the first image and the second image (US Patent No. 10878583, claim 1, lines 16-20, and claims 4-9 of  US Patent No. 10878583 disclose motion decoder).
         Therefore claims 1 and 23 are obvious in view of claims 1-22 of the U.S Patent No. 10878583.    
         Regarding claim 25, claims 1-22 of the U.S Patent No. 10878583 disclose: 
         One or more non-transitory computer storage media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations (US Patent No. 10878583, claim 1, lines 1-4, computer storage devices are obviously one or more non-transitory computer storage media)  comprising: 
          receiving a first image and a second image, processing the first image and the second image to generate an encoded representation of the first image and the second image (US Patent No. 10878583, claim 1, lines 5-10, and claim 2 and 13 of  US Patent No. 10878583 disclose encoder);
          processing the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image (US Patent No. 10878583, claim 1, lines 11-15 processing the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image); and
       processing the encoded representation to generate a motion output characterizing motion between the first image and the second image (US Patent No. 10878583, claim 1, lines 16-20 disclose processing the encoded representation to generate a motion output characterizing motion between the first image and the second image).            
         Similarly dependent claims 3-22 and 24 of the instant application are similarly obvious over claims 1-22  of the U.S Patent No. 10878583.  
   Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
         Claim 25 is rejected under 35 USC 103 as being unpatentable over Malassiotis et al.  (Object Based Coding of Stereo Image Sequence Using Three-Dimensional Models, IEEE 1997 1051-8215/97, 892-905) in view of Rennes et al. (A SIMPLE AND EFFICIENT WAY TO COMPUTE DEPTH MAPS FOR MULTI-VIEW VIDEOS, IEEE 2010  978-1-4244-6379-4).
          Regarding claim 25 Malassoiotis disclose receiving a first image and a second image, processing the first image and the second image to generate an encoded representation of the first image and the second image (Malassoiotis, Abstract page 892 paragraph I. INTRODUCTION  left-column, lines 28-38 disclose coding of stereo image pair);
          processing the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image (Malassoiotis,  page 893 paragraph II. MODELLING right-column, lines 17-35 disclose processing the coded stereo image pair of sequence to disparity map extraction which obviously corresponds to  processing the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image); and
       processing the encoded representation to generate a motion output characterizing motion between the first image and the second image (Malassoiotis page 900, left-column, paragraph V. CODIND OF THE LEFT STEREO CHANEL, lines 14-20, Malassoiotis states “The motion and structure parameters obtained by image analysis in the right channel may be used for the reconstruction of the left channel images. This is performed by a simple linear transformation of the motion parameter  and wire frame control points corresponding to a change in the reference coordinate system. The new coordinate is now fixed to the center of the left stereo camera. In this way no estimation and transmission of the depth parameter is performed and   page 900, right-column, paragraph V. CODIND OF THE LEFT STEREO CHANEL, lines 1-10 and only encoding of prediction is performed.  Prediction is performed either by disparity compensation using either right channel reconstruction images or by motion compensation using previously reconstructed of the left channel. All this obviously corresponds to  processing the encoded representation to generate a motion output characterizing motion between the first image and the second image) .            
        In the same field of endeavor Rennes disclose receiving a first image and a second image, processing the first image and the second image to generate an encoded representation of the first image and the second image (Rennes Abstract  and page 1, left column paragraph 2. MULTI-VIEW NORMALIZATION CONEXT, lines 1-5 disclose multi-view image coding, which obviously corresponds to receiving a first image and a second image, processing the first image and the second image to generate an encoded representation of the first image and the second image i.e. multi-view images obviously corresponds to first and second images).
         processing the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image (Rennes  page 1, right column paragraph 2. MULTI-VIEW NORMALIZATION CONEXT/  Depth estimation describe depth maps of the multi view images such as shown in Fig. 2.depth map MPEG sequence  This obviously corresponds to processing the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image).
       processing the encoded representation to generate a motion output characterizing motion between the first image and the second image (Rennes  page 2, left-column paragraph 3. OPTICAL FLOW BASED APPROACH, In paragraph 3 describes disparity field estimation is nothing else but dense motion estimation  between two images and left- column thru right column Rennes describe processing to obtain optical flow estimation of multi view image. This  obviously corresponds to  processing the encoded representation to generate a motion output characterizing motion between the first image and the second image i.e. optical flow between multi view image).       
        Therefore it would have been obvious to one of ordinary skill in the art, before the claimed invention was filed to encode first and second images of multi-view images, to process the encoded representation to generate a structure output characterizing a structure of a scene depicted in the first image and processing the encoded representation to generate a motion output characterizing motion between the first image and the second image as disclose by Malassiotis and Rennes in combination because such a system provides processing of 3-D videos for transmission and broadcast.   
                                     Communication
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        December 1, 2022